Title: William B. Quarrier to James Madison, 13 May 1835
From: Quarrier, William B.
To: Madison, James


                        
                            
                                Sir
                            
                            
                                
                                    Norfolk,
                                
                                13. May 1835
                            
                        
                        
                        The name of the Writer of this Letter will perhaps recur to your Memory. Tho many many Years have passed, I
                            cannot but hope that the name of Alexander Quarrier, of Richmond Virga. is not forgotten. He is now numbered with the
                            dead, and his son now comes in behalf of his Widow, to ask, if in your opinion she is entitled to any thing from our
                            Country, for his services, rendered during the Revolutionary War. You were in Battle together, and I have heard him say
                            were well acquainted. I ask this advice of you, because I Know of no one now living from whom the information could be
                            more satisfactorily obtained. If it be not trespassing too much on your time, might I beg the favor of a reply With the
                            greatest Veneration I am Sir Yr. Obedt. Sert
                        
                        
                            
                                Wm. B. Quarrier
                            
                        
                    